JOSHUA RIDEOUT,                                )
                                               )
       Plaintiff-Appellant,                    )
                                               )
v.                                             )       No. SD32736
                                               )       Filed: 5-28-14
CHRIS KOSTER, et al.,                          )
                                               )
       Defendants-Respondents.                 )

              APPEAL FROM THE CIRCUIT COURT OF BUTLER COUNTY

                 Honorable John H. Bloodworth, Associate Circuit Judge

PETITION FOR DECLARATORY RELIEF DISMISSED WITHOUT PREJUDICE

       Joshua Rideout (Rideout) filed a declaratory judgment action to have his name

removed from the Missouri sex offender registry. After his petition was denied on the

merits, he appealed. Pursuant to the authority granted to us by Rule 84.14, we enter the

judgment the trial court ought to have entered and dismiss Rideout’s petition without

prejudice.1


       1
           All rule references are to Missouri Court Rules (2013). Rule 84.14 provides
that “[t]he appellate court shall award a new trial or partial new trial, reverse or affirm the
judgment or order of the trial court, in whole or in part, or give such judgment as the
court ought to give. Unless justice otherwise requires, the court shall dispose finally of
the case.” Id.; see Schweich v. Nixon, 408 S.W.3d 769, 772 (Mo. banc 2013) (relying on
Rule 84.14 to dismiss without prejudice claims for declaratory relief that were
premature).
       In May 2006, Rideout pled guilty in federal district court to one count of

possession of child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B).2 In August

2006, Rideout was sentenced to 78 months of incarceration in the Federal Bureau of

Prisons, followed by 10 years of supervised release.3 His sentence included a provision

stating that, “[a]s the offense is one which requires registration as a sex offender, the

special condition requiring compliance with sex offender registration law is ordered.”

       In April 2010, Rideout filed a petition seeking declaratory relief in the Circuit

Court of Ripley County. The named defendants included the Missouri Attorney General,

the Superintendent of the Missouri State Highway Patrol, and the Sheriff of Ripley

County.4 In Rideout’s petition, he asked the circuit court to declare the Missouri Sex

Offender Registration Act (SORA), §§ 589.400-.426, to be in violation of the Missouri

Constitution and to enjoin the defendants from enforcing those statutes. By agreement of

the parties, the case was transferred to Butler County.

       In May 2013, a bench trial was held. Rideout testified that he was then on

supervised release. While on supervised release, he was required to report to a federal

probation officer and follow the registration scheme for sex offenders. He had never

been arrested or charged with violating any of the laws he challenged in his petition. The

trial court entered a judgment on the merits for the defendants and denied the declaratory

relief requested by Rideout. This appeal followed.



       2
        References to the United States Code are to the version in effect in 2006.
References to Missouri statutes are to RSMo Cum. Supp. (2013).
       3
          Based upon these sentencing conditions, Rideout could be on supervised release
until February 2023.
       4
          Although the petition named additional defendants, their motions to dismiss
were granted by the trial court.

                                             2
         Rideout’s four points on appeal are all based upon the premise that his obligation

to comply with SORA violates the Missouri Constitution. Because Rideout is still under

federal court jurisdiction while he is on supervised release, Respondents argue that the

trial court lacked the authority to change any of the conditions imposed by the federal

court’s judgment.      For that reason, Respondents argue that Rideout’s petition for

declaratory relief is premature and should have been dismissed without prejudice. We

agree.

         “It is well settled that a justiciable controversy must exist in order for a trial court

to grant declaratory relief.”      Mid-Century Ins. Co. v. Wilburn, 422 S.W.3d 326,

328 (Mo. App. 2013).       We are required to determine whether there is a justiciable

controversy before addressing the merits of the action. See Schweich v. Nixon, 408
S.W.3d 769, 773 (Mo. banc 2013). As our Supreme Court explained in Schweich,

“[j]usticiability is a ‘prudential’ rather than a jurisdictional doctrine.” Id.5 A justiciable

controversy exists where: (1) the plaintiff has a legally protectable interest at stake; (2) a

substantial controversy exists between parties with genuinely adverse interests; and (3)

that controversy is ripe for judicial determination.        Id.; Mo. Health Care Ass’n v.

Attorney Gen. of Mo., 953 S.W.2d 617, 620 (Mo. banc 1997); Mid-Century Ins.

Co., 422 S.W.3d at 329.6 “Even when a plaintiff is able to show standing, the merits will

not be reached unless the case is ripe.”           Schweich, 408 S.W.3d at 774. “A ripe



         5
          In Mid-Century Ins. Co., this Court described justiciability as jurisdictional.
Our Supreme Court later clarified in Schweich that justiciability is not jurisdictional, but
“prudential” in nature, and must be addressed prior to reaching the merits of the case.
Schweich, 408 S.W.3d at 774.
         6
          “The first two elements of justiciability are encompassed jointly by the concept
of ‘standing.’” Schweich, 408 S.W.3d at 774. Standing requires a party to have a
personal stake arising from a threatened or actual injury. Id.

                                               3
controversy exists if the parties’ dispute is developed sufficiently to allow the court to

make an accurate determination of the facts, to resolve a conflict that is presently

existing, and to grant specific relief of a conclusive character.” Mo. Health Care Ass’n,
953 S.W.2d at 621. Further, “[a] ripe controversy is a controversy of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.” Id.

       Here, Rideout’s petition for declaratory relief does not present a controversy ripe

for judicial determination.   As a special condition of Rideout’s supervised release,

Rideout is subject to the independent, federally mandated registration requirement under

the Sexual Offenders Registration and Notification Act (SORNA). Doe v. Keathley, 290
S.W.3d 719, 720 (Mo. banc 2009) (noting that “SORNA applies to individuals who

committed a sex offense prior to July 20, 2006”); see also 18 U.S.C. § 3583(d) (federal

court “shall order, as an explicit condition of supervised release for a person required to

register under [SORNA], that the person comply with the requirements of that Act”).

SORNA provides, inter alia, that “[a] sex offender shall register ... in each jurisdiction

where the offender resides….” 42 U.S.C. § 16913; Keathley, 290 S.W.3d at 720. Thus,

SORNA imposes an independent obligation upon Rideout to register as a sex offender in

Missouri. See Keathley, 290 S.W.3d at 720. Consequently, even if this Court were

inclined to grant Rideout the declaratory relief he requests, our ruling would have no

effect on the condition of his supervised release, which requires registration as ordered by

the federal court under SORNA. See 18 U.S.C. § 3583(d); 28 U.S.C. § 2255 (federal

custody; remedies on motion attacking sentence). Furthermore, Rideout has already

registered as a sex offender in Missouri, and no threats of enforcement exist. “Missouri

courts do not issue opinions that have no practical effect and that are only advisory as to

future, hypothetical situations.” State ex rel. Missouri Parks Ass’n v. Missouri Dept. of


                                             4
Nat. Resources, 316 S.W.3d 375, 384 (Mo. App. 2010); Mid-Century Ins. Co., 422
S.W.3d at 330. For these reasons, Rideout’s claim is at best premature, and the lack of

ripeness precludes the granting of any effective or immediate relief in this action. See

Schweich, 408 S.W.3d at 779.

       Pursuant to Rule 84.14, this Court will issue the ruling that the trial court should

have entered. Id. Rideout’s petition for declaratory relief is dismissed without prejudice.

See, e.g., Schweich, 408 S.W.3d at 779 (dismissing without prejudice where claims were

brought prematurely); Missouri Soybean Ass’n v. Missouri Clean Water Comm'n, 102
S.W.3d 10, 29 (Mo. banc 2003) (same disposition).



JEFFREY W. BATES, P.J. – OPINION AUTHOR

GARY W. LYNCH, J. – CONCUR

DON E. BURRELL, J. – CONCUR




                                            5